Citation Nr: 0108082	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  95-30 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
postoperative repair of a right medial collateral ligament 
tear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1976 to March 1981.

This appeal arose from a rating decision in May 1995 in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
issued a rating decision denying the veteran's claim for 
entitlement to an evaluation in excess of 10 percent for his 
right knee disorder.  In April 1997, the veteran appeared as 
a witness before the undersigned member of the Board of 
Veterans' Appeals (Board).  In October 1997, the Board 
remanded this matter to the RO for further development of the 
veteran's claim and the case has now been returned for re-
adjudication.  

The RO issued a supplemental statement of the case in June 
2000 which continued the evaluation of 10 percent disabling 
for the veteran's service-connected postoperative repair of a 
right medial collateral ligament tear.  


FINDING OF FACT

The competent and probative evidence of record shows that the 
veteran's service-connected postoperative repair of a right 
medial collateral ligament tear is manifested by complaints 
of pain and locking, occasional swelling, degenerative joint 
disease with associated limitation of knee flexion, and some 
weakened movement with quadriceps atrophy.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for postoperative repair of a right medial collateral 
ligament tear have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C § 5107); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5259 (2000).  

2.  The criteria for a separate evaluation of 10 percent for 
arthritis of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C § 5107); 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5003 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking an increased disability evaluation for 
his service-connected postoperative repair of a right medial 
collateral ligament tear, which is currently evaluated as 10 
percent disabling.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
38 C.F.R. § 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 
259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

Schedular criteria for arthritis

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis that is established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  

The schedular criteria for knee and leg injuries

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2000) a 10 
percent evaluation is assigned for the removal of cartilage, 
which is symptomatic.  

Where there is dislocated cartilage, semilunar, of the knee 
with frequent episodes of locking, pain, and effusion into 
the joint, a 20 percent disabling rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000) 
impairment of the knee as evidenced by recurrent subluxation 
or lateral instability is rated at 30 percent when severe, 20 
percent when moderate, and 10 percent when slight.  

Limitation of motion is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (2000).  Pursuant to the 
above, 30 percent is assigned for limitation on flexion to 15 
degrees; 20 percent for limitation on flexion to 30 degrees; 
10 percent for limitation on flexion to 45 degrees; and zero 
percent for limitation on flexion to 60 degrees.  
Additionally, extension which is limited to 45 degrees 
warrants a 50 percent evaluation; 30 degrees warrants 40 
percent; 20 degrees receives 30 percent; 15 degrees is 
assigned 20 percent; 10 degrees warrants 10 percent; and 5 
degrees is non-compensable.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2000).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (2000).  

Duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475 (VCAA), § 3(a), 114 Stat. 2096 (2000).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 3.102, 4.3 (2000).  

Additional law, VA regulations and court decisions will be 
discussed where appropriate below.  

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The veteran served from September 1976 to March 1981, and in 
June 1980 he was involved in a motorcycle accident in which 
he injured his right knee.  Surgery was performed in August 
1980 to repair a tear to the right medial collateral 
ligament.  

In December 1981 a VA examination was performed.  The x-ray 
examiner noted a metallic staple in the medial condyle of the 
right knee.  On physical examination of the right knee there 
was full extension, flexion to 110 degrees and no effusion.  
Minimal relaxation of the medial collateral ligament was 
noted.

The veteran was granted service connection for postoperative 
repair of a right medial collateral ligament tear and 
assigned a 10 percent evaluation.  That rating has remained 
in effect.

Another VA examination was conducted in January 1983 during 
which the veteran complained of occasional aches in his right 
knee.  There was no evidence of locking or sudden weakness 
noted.  

The veteran underwent treatment at a private clinic from 
October 1994 to June 1997.  In November 1994 the private 
practitioner performed an arthroscopy of the right knee with 
debridement and removal of loose bodies.  The veteran's 
postoperative diagnosis was osteoarthritis of the right knee 
with an old ligament tear and loose bodies.  After 
postoperative follow-up evaluations, the doctor concluded in 
February 1995 that the veteran had recovered as much as he 
could and that he would have to remain on permanent light 
duty status with no excessive standing, walking, stooping or 
bending.  

At a hearing before the undersigned member of the Board in 
April 1997 the veteran reported that he had pain, 
instability, locking and popping in his right knee.  Swelling 
occurred about 2 times a week.  He did not use a brace.  His 
condition prevented him from doing overtime at his job.

In June 1997 the veteran was examined again by the private 
doctor who determined that he suffered from degenerative 
osteoarthritis, secondary to the previous internal 
derangement of his knee.  

A VA examination was conducted in July 1998 in accordance 
with the Board's remand.  The examiner noted that he had 
reviewed the veteran's claims file.  The veteran reported 
pain, swelling, and occasional locking of his right knee.  He 
further reported using Advil and other over the counter 
medications to ease his symptoms, which were precipitated by 
prolonged periods of standing and stair climbing.  During his 
flair-ups of pain, the veteran indicated he had to get off of 
his feet.  He also stated that his inability to stand for 
long periods of time limited the tasks he could perform on 
his job as a postal clerk and interfered with his ability to 
perform overtime.  

The physical examination revealed the veteran's range of 
motion to be 0 to 110 on the right and 0 to 140 on the left.  
Tests for varus and valgus stress were negative, as were 
tests for anterior drawer, posterior drawer, Lachman's and 
MacMurray.  There was evidence of 2 centimeter atrophy of the 
right thigh, retropatellar crepitus, and joint line 
tenderness.  X-ray studies showed degenerative changes in the 
right knee.  The examiner commented that the veteran had 
degenerative joint disease of the knee that was limiting his 
range of motion and that there would be increased loss of 
motion when his knee swelled.  He had evidence of weakened 
movement with quadriceps atrophy of 2 centimeters.  
Functional impairments during flare-ups included his need to 
be nonweight bearing on the knee.

Analysis

Initially, the Board finds that VA's statutory duty to assist 
has been satisfied.  The Board notes that, pursuant to its 
previous remand, the veteran was afforded a VA examination in 
1998.  The RO also requested additional treatment records 
from a VA facility.  The Board is aware of no additional 
evidence that may be pertinent to an informed decision as to 
this issue, and the veteran and his representative have not 
pointed to any such evidence.  The veteran and his accredited 
representative have been accorded ample opportunity to 
present evidence and argument in support of the claim.  

Thus, the Board finds that the RO made all reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The Board also finds that no 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the veteran.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000).  No further development is 
required in order to comply with VA's duty to assist. 

The RO assigned a 10 percent evaluation for the veteran's 
service-connected postoperative repair of a right medial 
collateral ligament tear under the provisions of Diagnostic 
Code 5259.  The medical evidence of record indicates that the 
veteran had surgery in 1980 and 1994.  Symptoms and findings 
subsequent to those surgeries include, in addition to slight 
limitation of knee flexion due to arthritis, complaints of 
pain, occasional swelling, some functional loss due to pain 
and some weakness due to slight quadriceps atrophy reported 
by the examiner on the most recent examination.  The 
currently assigned 10 percent rating is the highest 
evaluation available under Diagnostic Code 5259.  

The Board next considers the application of Diagnostic Code 
5257, which pertains to other impairments of the knee with 
associated recurrent subluxation or lateral instability.  The 
veteran complains of some lateral instability; however, there 
is no objective evidence of such.  Additionally, the 1998 VA 
examination specifically notes that he had negative varus and 
valgus stress tests, negative anterior drawer, negative 
posterior drawer, and negative Lachman's and MacMurray.  
Moderate impairment due to subluxation or instability is not 
shown, and, therefore, a rating higher than 10 percent would 
not be warranted under this code.  

Symptoms of dislocation with frequent episodes of locking, 
pain, and effusion into the joint warrant a 20 percent rating 
under Diagnostic Code 5258.  Again, although the veteran 
alleges episodes of locking, there is no objective evidence 
to support such a finding.  Moreover, at his hearing in April 
1997 he described such occurrences as variable in frequency.  
VA examination showed only occasional swelling of the knee.  
The evidence does not show dislocated semilunar cartilage 
with frequent locking and effusion as to warrant a 20 percent 
rating under Code 5258.  

The Board notes that VA General Counsel has addressed the 
question of multiple ratings when evaluating knee 
disabilities.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 
09-98 (August 14, 1998).  It was held that where there is 
knee disability rated under Diagnostic Code 5257, a separate 
rating may be authorized for arthritis.  Further, it was held 
that rating under Diagnostic Code 5259 required consideration 
of 38 C.F.R. §§ 4.40 and 4.45 because removal of the 
semilunar cartilage may result in complications producing 
loss of motion.  However, the veteran is already rated at the 
maximum rating under that code, and the Board concludes that, 
in this case, while his symptoms of occasional swelling, 
complaints of locking and slight atrophy are encompassed in 
the rating under Diagnostic Code 5259, the veteran's 
limitation of motion due to arthritis, demonstrated on x-ray, 
is more appropriately rated separately under Diagnostic Code 
5010-5003. 

The physical examination in 1998 found the veteran to have a 
range of motion from 0 to 110 degrees on his right knee.  
Although the veteran could be evaluated based upon his 
limitation of motion, he would not warrant even zero percent 
under Diagnostic Codes 5260 or 5261 if such codes were 
applied.  However, since his arthritis does result in some 
limitation of motion, although not compensable under the 
diagnostic codes for the knee joint, a 10 percent rating can 
be assigned based upon his arthritis under Diagnostic Code 
5010-5003.  

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  However, 
the evidence does not show such additional limitation of 
motion as would warrant a rating in excess of 10 percent 
under any of the criteria of Diagnostic Codes 5260 and 5261, 
and the Board does not find that, even considering flare-ups 
of symptomatology, there is additional functional impairment 
not already contemplated by the 10 percent rating assigned 
under Diagnostic Code 5259. 


ORDER

An evaluation in excess of 10 percent for service-connected 
postoperative repair of a right medial collateral ligament 
tear is denied.  

A separate 10 percent rating for arthritis of the right knee 
is granted subject to regulations governing the award of 
monetary benefits.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

